Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Action is in response to applicant’s amendment filed on 06/24/2021.
3.	Claims 2-21 are pending.
4.	Claims 2-21 are rejected.
Response to Arguments
Applicant’s arguments and amendments filed on 06/24/2021 have been carefully considered but they are not deemed fully persuasive.  
Applicant’s arguments include “Claims 2-21 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-20 of U.S. Patent No. 10,560,546. This rejection is moot in view of the amendments to the claims presented above”. Examiner respectfully disagrees because the amendment still contains the same functions as the parent claim and applicant has not explicitly stated what functional elements of the claims of the instant application are different than the functional elements of the claims in the parent application. Therefore, the Double Patenting rejection is respectfully maintained below. 
Applicant’s arguments regarding the 35 USC 102 rejection of the claims are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-7, 9-15 and 17-20 of U. S. Patent No. 10,356,200 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
7.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-20 of U. S. Patent No. 10,560,546 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and 

Information Disclosure Statement
8.	IDS filed on 04/16/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gauci et al., (USPUB 2016/0357774 A1) hereinafter Gauci, in view of Stern et al., (USPUB 2018/0143746 A1) hereinafter Stern.

10.	Regarding claim 2, Gauci disclosed a client device (see [0020]), comprising: 
a display that presents user interfaces for one or more mobile applications (see [0015-0016] shows “mobile device” and “screen of device); 
a data storage device having a cache that stores data received over a data communication network for the one or more mobile applications (see [0144] and [0155-0156] shows cache memory and application storage); 
a data processing apparatus that communicates with the data storage device and the display (see [0155-0156]), and performs operations comprising:
determining a predicted next action that a user of the client device is predicted to perform at a given user interface being presented by the display (see [0083-0087]);
determining that the predicted next action will utilize an application to present content at the display in response to an occurrence of the predicted next action, wherein the application comprises computer-readable code executable by the client device to present the content at the display (see [0083-0087]);
Even though Gauci describes storing executable code for an application in cache before the predicted next action is detected (see [0149] shows application for predictions are stored), Gauci does not expressly disclose in response to determining that the predicted next action will utilize the application to present the content at the display and prior to detecting the predicted next action, obtaining, from another device different from the client device, the computer-readable code for the application; and storing the computer-readable code in the data storage device.
in response to determining that the predicted next action will utilize the application to present the content at the display and prior to detecting the predicted next action, obtaining, from another device different from the client device, the computer-readable code for the application; and storing the computer-readable code in the data storage device (Stern, see abstract, Fig.3, Fig.4, Fig.5, associated texts and para. [0004]); 
One of ordinary skill in the art would have been motivated to combine the teachings of Gauci and Stern since Gauci teaches a system for suggesting applications to users for use and Stern teaches a way of caching applications locally before the user accesses the application the first time, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the technique for precaching applications based on predictions by Stern into the predictive suggestion system of Gauci in order to help users find and use applications they would want to use in a quick manner thereby providing a personalized and simple user experience of the system (Gauci, paragraphs [0002] and [0020-0021]).


Claim 11 recites a method that further includes limitations that are substantially similar to claim 2. As such, is rejected under the same rationale as above.



11.	Regarding claims 3, 12 and 21, Gauci and Stern disclosed the client device of claim 2, wherein determining the predicted next action comprises: determining, for each of a plurality of actions including the predicted next action, a probability that the action will be performed; and determining that the probability for the predicted next action satisfies a threshold probability (see [0135] and [0139] shows threshold for predicted actions).


12.	Regarding claims 4 and 13, Gauci and Stern disclosed the client device of claim 3, wherein the operations comprise obtaining respective computer-readable code for each action having a probability that satisfies the threshold (see [0139] and [0149]).

13.	Regarding claims 5 and 14, Gauci and Stern disclosed the client device of claim 3, wherein the probability for the predicted next action is based on a user interface context for the given user interface (see [0143] show context information of user interface interactions used for predictions).



15.	Regarding claims 7 and 16, Gauci and Stern disclosed the client device of claim 6, wherein the one or more machine learning models are trained using historical action data specifying actions performed by users at the user interfaces (see [0134-0135] shows models use historical action data).

16.	Regarding claims 8 and 17, Gauci and Stern disclosed the client device of claim 2, wherein the operations comprise: 
obtaining, prior to detecting the predicted next action, next action data that will be presented by the user interface prior in response detecting the predicted next action; and storing the next action data in the data storage device (see [0082-0088] shows obtaining historical data of actions (pre-action data) and storing prediction data (next action data)).

17.	Regarding claims 9 and 18, Gauci and Stern disclosed the client device of claim 2, wherein: the predicted next action comprises requesting an electronic resource; and the computer-readable code for the application comprises code for presenting content of the electronic resource (Stern, see abstract, Fig.3, Fig.4, Fig.5, associated texts and para. [0004]).
Same motivation to combine for claim 2 applies here by reference.

18.	Regarding claims 10 and 19, Gauci and Stern disclosed the client device of claim 2, wherein the computer-readable code for the application comprises one or more scripts (see [0170-0172] shows scripts used for web application usage which is also common practice to one of ordinary skill in the art of web applications. Scripts must be used to communicate with a web application through a web browser). In addition, Scripts are also shown to be used by Stern, (see abstract, Fig.3, Fig.4, Fig.5, associated texts and para. [0004]).
Same motivation to combine for claim 2 applies here by reference.


	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Systems and methods for sharing or recreating a state from a mobile device. For example, a mobile application state identifier can include a protocol identifier, a target task component associated with a mobile application executing when the application state identifier is generated and a sub-task component related to a user-interface active in the mobile application when the application state identifier is generated. The application state identifier can also include a user input component reflecting actions taken by a user during execution of the mobile application. A method can include generating, on a first mobile device, an application state identifier and transmitting the application state identifier to a second mobile device, wherein the second mobile device opens a mobile application associated with the target task to a user-interface corresponding to the sub-task component in response to receiving the application state identifier. (Raman et al. ‘654)
Managing preloading of data for client computing systems. A client computing system may provide one or more persistent data storage caches on local storage, such as to support a particular software program executing on the client computing system (e.g., a Web browser program, with the persistent data storage cache designed to store browser cookies and other data for later access by the Web browser program). Additional data may be stored in such a persistent data storage cache by preloading those data groups before they are requested by the client computing system (e.g., based on interactions of a user of the client computing system with an executing program on the client Acharya et al ‘603)
Prefetches to a cache memory subsystem are made from predictions which are based on access patterns stored by context. An access pattern is generated from prior accesses of a data processing system processing in a like context. During a training sequence, an actual trace of memory accesses is processed to generate unit patterns which serve in making future predictions and to identify statistics such as pattern accuracy for each unit pattern. In a replacement list, prefetched objects are included at the head of the list. Within a prefetch, objects are listed by order of expected time of access, with alternatives at predicted times of access. When an object is used, it is moved to the head of the list and any prefetched alternatives to that object, indicated by like time marks, are moved to the tail of the list. Alternatives may be listed according to degree of match of a current access pattern and a stored access pattern and by prior accuracy of the unit pattern. A server includes a demand access queue which preempts fetches of objects identified by a prefetch queue (Palmer ‘389)
A web server receives an asynchronous pre-request of data from a web browser resulting from the web browser predicting a user action based on the user's interaction with the web browser. The web server pre-fetches the pre-requested data based on the asynchronous pre-request of data. (Toub ‘300)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.